Exhibit Earnings News Investor Relations Department Phone: 1-646-290-6400 TTC Group FOR IMMEDIATE RELEASE AROTECH CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER AND FIRST NINE MONTHS, 2008 Company has break even results for the third quarter, as revenues increase 24% over the same period last year Ann Arbor, Michigan, November 11, 2008 – Arotech Corporation (NasdaqGM: ARTX), a provider of quality defense and security products for the military, law enforcement and security markets, today reported results for the quarter and nine months ending September 30, 2008. Third Quarter Results Revenues for the third quarter reached $19.2 million, compared to $15.5 million for the corresponding period in 2007, an increase of 24.4% over the same period last year. Gross profit for the quarter was $5.7 million, or 29.8% of revenues, compared to $4.4 million, or 28.3% of revenues, for the corresponding period in The net loss for the third quarter was $(44,000), or $(0.00) per share, versus a loss of $(783,000), or $(0.06) per share, for the corresponding period last year. “During the third quarter our Armor and Battery Divisions were able to get back on track with their production and deliveries, while our Simulation Division continued its strong performance in what is shaping up to be a record year for that division, enabling us to break even in the third quarter,” noted Arotech’s Chairman and CEO Robert S. Ehrlich. “We hope to continue this positive performance during the remainder of 2008,” concluded Ehrlich. First Nine Months Results Revenues for the first nine months reached $45.1 million, compared to $40.0 million for the corresponding period in 2007, an increase of 12.7% over the same period last year. Gross profit for the nine months was $11.8 million, or 26.2% of revenues, compared to $12.2 million, or 30.6% of revenues, for the corresponding period in The net loss for the first nine months was $(3.0) million, or $(0.24) per share, versus $(4.0) million, or $(0.35) per share, for the corresponding period last year. Backlog Backlog of orders totaled approximately $41.7 million as of September 30, 2008, as compared to $50.9 million at September 30, 2007. Cash Position at Quarter End As of September 30, 2008, the Company had $1.6 million in cash, $163,000 in restricted collateral securities and restricted held-to-maturity securities due within one year, and $54,000 in ( m o r e ) available-for-sale marketable securities, as compared to December 31, 2007, when the Company had $3.4 million in cash, $320,000 in restricted collateral deposits, $1.5 million in an escrow receivable, and $47,000 in available-for-sale marketable securities. Cash was invested in the Company’s Armor Division and a pay down of its working capital bank line. Short term bank borrowings were $2.8 million at the end of the third quarter 2008 compared to $4.6 million at the end of 2007. The
